Eon. 3111 Crow, Pago 2

                                               “1.  A odsaion   of me-half  of one paraent
                                          up o n
                                               o h0loliumlaaahreoeiptb 0r eeo& exeauOcw,
                                          ettmlnleiirator     or guaxllui, upon   the approval of
                                          th elx h ib l8s~athr
                                                            nU flzml @o88lemat OS the #MJ-
                                          aouat or suoh emouter,    mlmlalstxator or guardian,
                                          butnomoratbnonna       web 0olmds8l0naha11be
                                          aharged 011nay aooaunt rewired by any suah axa-
                                          outor, adndaletratorQT guortllan.
                                                 * . . . .-

                                       Art.1010 3926, Yapmats Annoteted Clrll stntubeu
                             embraaoa fire 8oationh    We are aonoqrnadhere prlaalpally
                            nlth Eeotlon 1. In the aa   of Igles v. Oheim, l&2 3. r,
                            959, 00MtrtllngArtlOl@ 3926, it ii5mid,




: ):   ‘<S:,,   I::,+..   y ::   :~. .;
BBnonble Will Czaw, Pege 3




            I    .’ .,   ..,.
                          ,, ,:: :,..,.:_.
                                        :c.,:-: !.:,   :   >>i.,:;‘.:!: ,~:.:.



       .~                                                          ‘.




                                     .                                           :
                                             ,.
            ..